Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 19-31, the Whayne (U.S. PGPub No. 2008/0114354) and Kuzma (U.S. Patent No. 6,205,361) references fail to teach “a plurality of housing shells folded along a longitudinal axis of the plurality of housing shells and each of the plurality of housing shells are in direct contact with an adjacent housing shell along a longitudinal edge of the housing shell where the longitudinal edge is parallel to the longitudinal axis … unfolding the plurality of housing shells such that the openings of each housing shell are oriented in parallel and towards the region of tissue”.  Whayne teaches a similar method and device comprising with a housing shell comprising an opening that exposes an energy transfer element as claimed (Fig 1a) and further teaches an embodiment comprising two housing shells for providing coagulation around vessels or other body structures (Figs 1I-K and [0091]). However, Whayne fails to teach a plurality of housing shells folded along a longitudinal axis with each housing shell being in direct contact with an adjacent housing shell and unfolding the plurality of housing shells. Kuzma teaches a method of folding and unfolding a paddle electrode array (Figs 4-6), however Kuzma fails to teach a plurality of housing comprising an opening that exposes an energy transfer element. Such a combination of Whayne in view of Kuzma to incorporate a plurality of housing shells to be folded and unfolded along a longitudinal axis and in direct contact with adjacent housing shells to arrive at the method of claim 19 would solely rely on impermissible hindsight using information gleaned from the applicant’s specification. No other pertinent prior art reference .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794